DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 29, 2020 has been entered.
Claims 21-27, and 29-40 are pending. The drawing objection and 112(a) rejection are maintained. As noted in the advisory action, the endwall 120 has thickness and the channel is formed in the endwall (not on the 2nd side of the endwall, see specification par. 169). 
 
Response to Arguments
Applicant's arguments filed December 29, 2020, with respect to drawing objections (pages 10-11), the 112(a) rejection (pages 12-13), and the prior art rejections have been fully considered but they are not persuasive. Regarding the drawing objection and 112(a) rejection, applicant argues that Figure 6 discloses a 2nd side located immediately opposite a top line of endwall (120). The Examiner respectfully disagrees with applicant’s position that the endwall 120 is denoted by the single line, and disagrees with applicant’s identification of the 2nd side of the endwall (see page 11 of Remarks). The endwall 120 has a thickness and the cooling channel (124) is described as being formed in the endwall. Specifically, the specification (par. 169) describes “a cooling channel 124 formed in the endwall 120”. Applicant is conflating the upper surface of the endwall with the endwall. Note that the specification (par. 130) further describes “a guide protrusion 200 spaced to the side surface of the cooling object 100 to be located on the nd side.
Applicant further argues that Lehman does not disclose the limitation “wherein the endwall has a first side facing toward the object and a second side opposite to the first side, the cooling channel disposed on the second side of the endwall” (see page 15). Specifically, applicant interprets Lehmann such that the first side corresponds to platform section 230 and draws the first side extending through the platform at 233. Applicant is interpreting the first side as not including the first platform sections (232, see Annotated Figure on page 15 of Remarks). The Examiner respectfully disagrees with this interpretation, and notes that this interpretation is not consistent with the rejection which includes the first platform sections 222 and 232 as part of the endwall 22/23. In the rejection, the second side corresponds to the radially opposite side of the endwalls 22/23, including the radially opposite sides of the platform sections 222 and 232. As set forth in the rejection, the cooling channels include a slot defined in between flap 71/72 and unlabeled flange with bolt 91/92 which is disposed on the second side of the endwall. Accordingly, the arguments are not persuasive since the endwall 22/23 includes the first platform section 222/232.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cooling channel is disposed on the second side of the endwall must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include 
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-27, and 29-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 22-27 and 29-40 fail to comply with the written description requirement based on their dependence on claim 21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21, 25, and 29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lehmann (US Patent Application 2018/0058223).
In regards to claim 21, Lehmann discloses a gas turbine, comprising:
	an object (21) to be cooled, the object including an airfoil having a hub and tip (Fig. 2);
an endwall (23; or 22) disposed at the hub of the airfoil, the endwall supporting the object, and providing an airflow passage (B2 and cooling chamber below B2; or B1 and cooling chamber above) through which cooling air is supplied to a leading edge of cooling object (Fig. 2), the endwall including a curved portion (231; or 221) disposed upstream of the leading edge and configured to guide the cooling air supplied through the airflow passage to the object in an airflow direction between the airflow passage and the object (Fig. 2); and 
a cooling channel (233/223 and slot in between flap 71/72 and flange with bolt 91/92) including an upstream end and a downstream end, the upstream end communicating with the airflow passage 
wherein the endwall has a first side facing toward the object and a second side opposite to the first side, the cooling channel is disposed on the second side of the endwall (Fig. 2 with the slot portion of the cooling channel being on the 2nd side of the endwall),
wherein the airflow passage is disposed at an upstream end of the curved portion of the endwall (Fig. 2);
wherein the cooling channel is formed in the curved portion of the endwall so as to supply cooling air to the leading edge of the cooling object (Fig. 2); 
wherein the downstream end of the cooling channel (ex. II in annotated Fig. 2) is spaced apart from the upstream portion of the airflow passage (ex. I in annotated Fig. 2) in the airflow direction (Fig. 2), is spaced from the leading edge of the object in the airflow direction (Fig. 2), and is disposed between the airflow passage (ex. III in annotated Fig. 2) and the leading edge of the object (adjacent to label 20 in Fig. 2) so as to be aligned with the airflow passage in the airflow direction (Fig. 2); and 
wherein the cooling air supplied to the airflow passage passes through the upstream portion of the airflow passage (the cooling chamber, Fig. 2) and is then divided into airflow passage cooling air (B2; B1) to be supplied through the downstream portion of the airflow passage of the airflow passage to the curved portion and the leading edge of the object and cooling channel cooling air (A2; A1) to be supplied to the object through the cooling channel separately from the airflow passage cooling air supplied through the airflow passage (Fig. 2).

    PNG
    media_image1.png
    481
    454
    media_image1.png
    Greyscale

Annotated Figure 2 of Lehmann
	In regards to claim 25, Lehmann discloses the cooling channel includes an endwall end having a straight shape for communicating with the endwall (Figs. 2-5).
	In regards to claim 29, Lehmann discloses the cooling channel is inclined with respect to an axial direction of the gas turbine such that the downstream end of the cooling channel is closer to a trailing edge of the cooling object than the upstream end of the cooling channel (Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehmann (US Patent Application 2018/0058223) in view of Tibbott (US Patent Application 2016/0032764).
In regards to claim 22, Lehmann discloses the cooling channel has a second inner diameter (ex. Fig. 5, 223a). 
Lehamnn does not disclose the airflow passage has a first inner diameter greater than the second inner diameter.
Tibbott discloses an air passage (1126) has a first inner diameter is greater than a second inner diameter of a cooling channel (1132, par. 81, Fig. 11).
Lehmann discloses an air passage, however is silent about the specific configuration and whether a diameter of the air passage is greater. Tibbott, which is also directed to a gas turbine with cooling upstream of an airfoil, disclose air passages further upstream having a larger diameter to meet the requirements of the specific arrangement and cooling requirements (par. 83). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing to modify the turbine of Lehmann by providing the airflow passage has a first inner diameter greater than the second inner diameter, as taught by Tibbott, to meet the requirements of the specific arrangement and cooling requirements (par. 83).

Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehmann (US Patent Application 2018/0058223) in view of Tibbott (US Patent Application 2016/0032764) and in further view of Zelesky (US Patent Application 2016/0069198).
The modified turbine of Lehmann comprises the cooling channel has a diameter, however do not disclose the diameter that is constant from the airflow path to the endwall, and the cooling channel has a diameter that is reduced from the airflow path toward the endwall. But it would have been obvious to modify Lehmann to incorporate the film cooling arrangements in view of Zelesky. 

It is obvious to apply a known technique to improve a similar device to yield predictable results.  See MPEP 2143(C).  The MPEP states the prior art must: (1) teach a base device (a method or apparatus that will be modified), (2) teach a comparable device that has been improved in the same way as the claimed invention, and (3) show that one of ordinary skill would have recognized that applying the known technique to the base device would yield predictable results.  See MPEP 2143(C).
In this case, Lehmann discloses a cooling channel with a diameter and discloses other cooling configurations with a cross-sectional area that may vary (see par. 26).  Zelesky disclose teaches a comparable film cooling hole for a turbine component.  It would have been predictable to use the film cooling hole arrangements of Zelesky in Lehmann because both references deal with cooling holes that provide cooling air on the surface of the turbine component.  Thus, it would have been obvious to further modify Lehmann to include the decreasing diameter and constant diameter cooling hole arrangements of Zelesky.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehmann (US Patent Application 2018/0058223) in view of Fedor (US Patent Application 2015/0056073).
In regards to claim 26, Lehmann discloses all of the claimed elements as set forth in the rejection of claim 21, except the cooling channel includes an endwall end having a curved shape for communicating with the endwall.
Fedor discloses cooling channels (233, 230) includes an endwall end having a curved shape for communicating with the endwall (Fig. 5).
It is obvious to apply a known technique to improve a similar device to yield predictable results.  See MPEP 2143(C).  The MPEP states the prior art must: (1) teach a base device (a method or apparatus that will be modified), (2) teach a comparable device that has been improved in the same way as the 
In this case, Lehmann discloses the endwall with the cooling channel (base device), however does not disclose a curved end.  Fedor teaches a comparable cooling channel for a turbine component that incorporates a curved shape for communicating with the endwall.  It would have been predictable to use the cooling hole arrangement of Fedor in Lehmann because both references deal with cooling channels that provide cooling air on the surface of the turbine component.  Thus, it would have been obvious to modify Lehmann to include the cooling channel with an endwall end having a curve shape for communicating with the endwall, as taught by Fedor.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehmann (US Patent Application 2018/0058223) in view of Fleck (US Patent 6,539,627).
In regards to claim 27, Lehmann discloses all of the claimed elements as set forth in the rejection of claim 21, except the cooling channel has an inner surface on which is formed a groove of a spiral shape, and wherein the spiral shape includes a spiral traveling a plurality of times completely around an inner circumference of the inner surface.
Fleck discloses a cooling channel has an inner surface on which is formed a groove (in between 40) of a spiral shape (Fig. 4), and wherein the spiral shape includes a spiral traveling a plurality of times completely around an inner circumference of the inner surface (Fig. 4)
Lehmann discloses the cooling channel can be formed in any cross sectional shape (par. 26), however does not disclose a groove with a spiral shape formed therein. Fleck, which is also directed to a cooling channel for a turbine component, disclose a spiral shaped groove for generating turbulent flow in the cooling air transported through the hole (Fleck Col. 3, lines 19-21). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing to modify the turbine of Lehmann by providing the cooling channel has an inner surface on which is formed a groove of a spiral shape, and wherein the spiral shape includes a spiral traveling a plurality of times completely around an inner .

Claims 30 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehmann (US Patent Application 2018/0058223) in view of Synnott (US Patent Application 2005/0135920).
In regards to claim 30, Lehmann discloses all of the claimed elements as set forth in claim 21, except the airflow passage includes a plurality of airflow passages arranged in a first row and spaced apart from each other in a lateral direction of the curved portion of the endwall, each of the plurality of airflow passages having an airflow passage outlet disposed along a first line in the lateral direction, and
the cooling channel includes a plurality of cooling channels arranged in a second row and spaced apart from each other in the lateral direction of the curved portion of the endwall, each of the plurality of cooling channels having a cooling channel outlet disposed along a second line in the lateral direction and being aligned in the airflow direction with a corresponding airflow passage outlet of the plurality of airflow passages, the first and second lines separated from each other in the airflow direction, and 
wherein each of the plurality of airflow passages has an airflow has an airflow passage outlet aligned in the airflow direction with a corresponding cooling channel outlet of the plurality of cooling channels.
Synnott discloses an upstream passage includes a plurality of upstream passages (42) arranged in a first row and spaced apart from each other in a lateral direction (transverse direction, par. 23 Fig. 6) of the curved portion of the endwall (28, Fig. 4), each of the plurality of upstream passages (42) having an airflow passage outlet disposed along a first line in the lateral direction (Fig. 6, par. 23; also see Figs 3a, 3b), and
a downstream passage includes a plurality of cooling channels (42) arranged in a second row and spaced apart from each other in the lateral direction of the curved portion of the endwall (transverse direction, par. 23, Fig. 6), each of the plurality of cooling channels having a cooling channel outlet disposed along a second line in the lateral direction (Fig. 6) and being aligned in the airflow direction (32) 
wherein each of the plurality of upstream passages has an outlet aligned in the airflow direction with a corresponding cooling channel outlet of the plurality of cooling channels (Fig. 6; also see Figs. 3a, 3b).
Lehmann discloses an air passage and cooling channel, however is silent about the specific configuration with a plurality of airflow passages and a plurality of channels spaced in a lateral direction, and axially aligned. Synnott, which is also directed to a gas turbine with cooling upstream of an airfoil, discloses upstream and downstream passages/channels arranged to provide benefits for engine which provides film cooling for the turbine platform surface (par. 2), and/or providing the desired distributions of cooling holes to achieve the desired cooling airflow coverage (par. 25). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing to modify the turbine of Lehmann by providing an upstream passage includes a plurality of upstream passages arranged in a first row and spaced apart from each other in a lateral direction the curved portion of the endwall, each of the plurality of upstream passages having an airflow passage outlet disposed along a first line in the lateral direction, a downstream passage includes a plurality of cooling channels arranged in a second row and spaced apart from each other in the lateral direction of the curved portion of the endwall, each of the plurality of cooling channels having a cooling channel outlet disposed along a second line in the lateral direction and being aligned in the airflow direction with a corresponding passage outlet of the plurality of upstream passages, the first and second lines separated from each other in the airflow direction, and wherein each of the plurality of upstream passages has an outlet aligned in the airflow direction with a corresponding cooling channel outlet of the plurality of cooling channels, as taught by Synnott, such that each cooling channel is being aligned in the airflow direction with a corresponding airflow passage of the plurality of airflow passages and each of the plurality of airflow passages has an airflow passage outlet aligned in the airflow direction with a corresponding cooling channel outlet of the plurality of cooling channels, to 
In regards to claim 40, the modified turbine of Lehmann comprises the plurality of airflow passages and plurality of cooling channels includes a plurality of rows cooling holes spaced apart from each other in the airflow direction, each row of the plurality of rows of cooling holes formed along lines parallel to the first line and second lines (Synnott Figs. 3a, 3b, 6). Also, the modified turbine of Lehmann can have any number of holes (par. 24) in a symmetric distribution (see par. 23, Fig. 6) to sufficiently cool the vane assembly (par. 24).
The modified turbine of Lehmann lacks multiple rows of each of the airflow passages and cooling channels spaced apart from each other in the airflow direction.
Since applicant has not disclosed that having multiple rows of each of the airflow passages and cooling channels spaced apart from each other in the airflow direction solves any stated problem or is for any particular purpose above the fact that the cooling holes provides cooling along the curved surface and it appears that the turbine of Lehmann would perform equally well with rows of cooling holes as claimed by applicant, it would have been an obvious matter of design choice to further modify the turbine of Lehmann by utilizing multiple rows of each of the airflow passages and cooling channels spaced apart from each other in the airflow direction as claimed for the purpose of sufficiently cooling the vane assembly in the desired configuration.

Claims 31-33 and 36-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehmann (US Patent Application 2018/0058223) in view of Heitland (US Patent Application 2006/0275126).
	In regards to claim 31, Lehmann discloses all of the claimed elements as set forth in the rejection of claim 21, except a guide protrusion formed on an upper surface of the endwall to redirect the movement of cooling air exiting the airflow passage and the cooling channel to a side surface of the object.

	Lehmann discloses a contoured endwall with cooling air being directed radially outward, however do not disclose a specific contouring to redirect cooling flow to a side surface of the object. Heitland, which is also directed to contouring a turbine blade, discloses a guide protrusion which reduces or eliminates the associated "saddle" loss, and increases the performance of the gas turbine engine (par. 31).  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing to modify the gas turbine of Lehmann, by providing a guide protrusion formed on an upper surface of the endwall to redirect the movement of air to a side surface of the cooling object, as taught by Heitland, such that the cooling air exiting the airflow passage and the cooling channel are directed to a side surface of the object, to reduce or eliminate the associated "saddle" loss, and increases the performance of the gas turbine engine (par. 31).
	In regards to claim 32, the modified turbine of Lehmann appears to comprise the curved portion (front of 40, Heitland Fig. 5) includes a curve based on a first length and a second length, the second length corresponds to a vertical length extending from the upper surface of the endwall to a perpendicular extending from a first end of the curve, and the first length is greater than the second length and corresponds to a longitudinal length extending from the first end of the curve toward the object and ending at a perpendicular extending from a second end of the curve (see Heitland Fig. 5, with a smaller selected height 62, par. 37).
	Furthermore, it has been held that changes in shape are not patentable. See MPEP 2144.04 IV(B) In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). In this case, since applicant has not disclosed that having the first length being greater than the second length is significant or solves any stated problem and it appears that the modified 
	In regards to claim 33, the modified turbine of Lehmann comprises the guide protrusion is disposed in correspondence to a middle section between the leading edge and a trailing edge of the object (Heitland Figs. 5-6, Heitland pars. 32, 34).
	In regards to claim 36, the modified turbine of Lehmann comprises the curved portion has a lateral width greater than a lateral width of the object (Heitland Fig. 5).
	In regards to claim 37, the modified turbine of Lehmann comprises the guide protrusion includes a protruded surface having a predetermined width and having a predetermined height protruding from the upper surface of the endwall (Heitland Figs. 5-6).
	In regards to claim 38, the modified turbine of Lehmann comprises the hub and the tip separated by a span (S), and the predetermined height of the guide protrusion is configured to redirect the cooling air toward an S/2 location of the side surface of the object (Heitland pars. 37, 40, see large ratios of the protrusion height to blade length that angles the flow towards at least one half of the span of the blade; also see Figs. 5-6).
	In regards to claim 39, the modified turbine of Lehmann comprises the endwall includes an air guiding surface (Heitland 40) disposed upstream of the guide protrusion and upwardly inclined toward the guide protrusion in order to guide the cooling air toward a crest (Heitland 44) of the guide protrusion (Heitland Fig. 5).

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehmann (US Patent Application 2018/0058223) in view of Heitland (US Patent Application 2006/0275126), and in further view of Hausmann (US Patent 2,735,612).
	The modified turbine of Lehmann comprises the cooling object includes a suction surface and a pressure surface (Lehamnn Fig. 6).

	Hausmann discloses guide protrusion (30) extends across an endwall in a lateral direction and includes opposite ends that is located adjacent to the suction surface and the pressure surface (Col. 2, line 32-35, Col. 3, lines 44-46).
	Lehmann, as modified by Heitland, discloses guide protrusions in between the suction and pressure sides of the blades, however is silent about whether the guide protrusions have ends which communicate with the suction and pressure surfaces. Hausmann, which is also directed to a turbine component with suction surface and pressure surfaces with a guide protrusion between these surfaces, discloses a guide protrusion that extends across an endwall in a lateral direction and includes opposite ends located adjacent to the suction surface and the pressure surface which increases flow efficiencies through blades having a cascade arrangement while maintain high aerodynamic loading on the blades (Col. 4, lines 20-24). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the turbine of Lehmann by providing the guide protrusion extends across the endwall in a lateral direction and includes opposite ends that respectively communicate with each of the suction surface and the pressure surface, as taught by Hausmann, to increase flow efficiencies through blades having a cascade arrangement while maintain high aerodynamic loading on the blades (Col. 4, lines 20-24).

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehmann (US Patent Application 2018/0058223) in view of Heitland (US Patent Application 2006/0275126), and in further view of Sakai (JP 2013-100771 A, see translation provided on 11/29/2019).
	The modified turbine of Lehmann contains all of the claimed elements as set forth in the rejection of claim 1, except the guide protrusion is formed to have one of a hemispheric shape.

	Lehmann, as modified by Heitland, contains a guide protrusion, however do not disclose the guide protrusion is formed to have one of a hemispheric shape. Sakai, which is also directed to cooling for a turbine blade component (see pars. 1 and 22 of translation), disclose a guide protrusion with a hemispheric shape which generates a vortex includes a flow that enables the cooling film to be pressed against the surface and improve the film cooling efficiency (pars. 12, 14). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the gas turbine of Lehmann, by providing guide protrusion is formed to have a hemispheric shape, as taught by Sakai, to improve the film cooling efficiency (Sakai pars. 12, 14).

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        

4/3/2021


/WOODY A LEE JR/Primary Examiner, Art Unit 3745